This Office Action is in response to the amendment filed on May 11, 2022.  

Claim 18 is objected to because it depends on canceled claim 16.  Claim 18 should depend on independent claim 12.  Correction is required.
Claims 21 and 22 are objected to because “entirely” (line 2) should be “entirety.”  Correction is required.       

Claims 1-4, 8, 12, 13 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (newly cited United States Patent Application Publication 2011/0155989).
As to independent claim 1, Park discloses a device (see the entire reference, including the Fig. 9 disclosure), comprising:  a bottom electrode 312, wherein the bottom electrode is a solid cylinder and includes an upper surface that defines a first surface area; a conformal switching layer 141 positioned above the bottom electrode; and a top electrode 162/164 positioned above the conformal switching layer, the top electrode comprising:  a conformal layer 162 of conductive material (page 5, paragraph [0101]) positioned above the conformal switching layer; and a conductive material 164 (page 5, paragraph [0100]) positioned above the conformal layer of conductive material, wherein the conformal switching layer 141 comprises a horizontally oriented portion 144 with a bottom surface that defines a second surface area, wherein the second surface area is greater than the first surface area.
As to dependent claim 2, Park’s conformal switching layer 141 is positioned on and in physical contact with the bottom electrode 312, the conformal layer 162 of conductive material is positioned on and in physical contact with the conformal switching layer, and the conductive material 164 is positioned on and in physical contact with the conformal layer of conductive material.
As to dependent claim 3, Park’s conformal layer 162 of conductive material comprises a plurality of conformal layers of one or more conductive materials (page 5, paragraph [0101]).
As to dependent claim 4, Park’s device is an RRAM (resistive random access memory) device (page 1, paragraph [0005], and page 5, paragraph [0098]).
As to dependent claim 8, Park’s Figs. 8-9 device further comprises a metallization layer comprising a plurality of conductive lines 172 positioned within at least one layer 170 of insulating material, wherein an upper surface of each of the plurality of conductive lines are substantially co-planar with one another and wherein one of the conductive lines physically contacts an upper surface of the top electrode 162/164.
As to independent claim 12, Park discloses a device (see the entire reference, including the Figs. 8-9 disclosure), comprising:  a bottom electrode 312, wherein the bottom electrode is a solid cylinder and includes an upper surface that defines a first surface area; a conformal switching layer 141 positioned on and in physical contact with the bottom electrode; a top electrode 162/164 positioned on and in physical contact with the conformal switching layer, the top electrode comprising:  a conformal layer 162 of conductive material (page 5, paragraph [0101]) positioned on and in physical contact with the conformal switching layer; and a conductive material 164 (page 5, paragraph [0100]) positioned on and in physical contact with the conformal layer of conductive material; and a metallization layer comprising a plurality of conductive lines 172 positioned within at least one layer 170 of insulating material, wherein an upper surface of each of the plurality of conductive lines are substantially co-planar with one another and wherein one of the conductive lines physically contacts an upper surface of the top electrode 162/164, wherein the conformal switching layer 141 comprises a horizontally oriented portion 144 with a bottom surface that defines a second surface area, wherein the second surface area is greater than the first surface area.
As to dependent claim 13, Park’s conformal layer 162 of conductive material comprises a plurality of conformal layers of one or more conductive materials (page 5, paragraph [0101]).
	As to dependent claims 21 and 22, an entirety of Park’s conformal switching layer 141 and an entirety of Park’s top electrode 162/164 are positioned above the bottom electrode 312.
As to independent claim 23, Park discloses a device (see the entire reference, including the Fig. 9 disclosure), comprising:  a bottom electrode 312, wherein the bottom electrode includes an upper surface that defines a first surface area; a conformal switching layer 141 positioned above the bottom electrode, wherein an entirety of the conformal switching layer is positioned above the bottom electrode; and a top electrode 162/164 positioned above the conformal switching layer, the top electrode comprising:  a conformal layer 162 of conductive material (page 5, paragraph [0101]) positioned above the conformal switching layer; and a conductive material 164 (page 5, paragraph [0100]) positioned above the conformal layer of conductive material, wherein the conformal switching layer 141 comprises a horizontally oriented portion 144 with a bottom surface that defines a second surface area, wherein the second surface area is greater than the first surface area.

Claims 5-7, 10, 11, 14, 15, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of independent claim 12.

The applicant’s arguments are moot in view of the new ground of rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Registered practitioners can telephone the examiner at (571) 272-1843.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814